           Case 1:18-cv-03501-JGK Document 213 Filed 12/07/18 Page 1 of 1



                                51 LOUISIANA AVENUE, N.W. • WASHINGTON, D.C. 20001.2113

                                TELEPHONE: +1.202.879.3939 • FACSIMILE: +1.202.626.1700


                                                                                               Direct Number: (202) 879-7643
                                                                                                  macarvin@JonesDay.com



                                               December 7, 2018
The Honorable John G. Koeltl
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

      Re: Democratic National Committee v. Russian Federation (1:18-cv-03501-JGK)

Dear Judge Koeltl:

   I represent Defendant Donald J. Trump for President, Inc. (“the Campaign”) in
the above-captioned matter. Pursuant to Rule 2.G of Your Honor’s Individual
Practices, the Campaign respectfully requests that this Court hear Oral Argument
on the Campaign’s Motion to Dismiss the Amended Complaint, filed on December 7,
2018 (ECF No. 212).

                                                             Sincerely,
                                                             /s/ Michael A. Carvin
                                                             Michael A. Carvin (pro hac vice)
                                                             JONES DAY
                                                             51 Louisiana Avenue, NW
                                                             Washington, DC 20001
                                                             (202) 879-3939
                                                             macarvin@jonesday.com

                                                             Counsel for Defendant
                                                             Donald J. Trump for President, Inc.


cc:      All Counsel of Record (via ECF)




ALKHOBAR  AMS TERDAM  ATL ANTA  BEIJ ING  B OS TON  BRISBANE  BRUSSEL S  CHICAGO  CLEVEL AND  COLU MBUS  DALL AS
DETROIT  DUBAI  DÜSSELDORF  FRANKFUR T  HO NG KONG  HOUS TON  IRVINE  LONDON  LOS ANGELES  MADRID  MELBOURNE
MEXICO CIT Y  MIAMI  MIL AN  MINNEAPOLIS  MOSCOW  MUNICH  NEW YORK  PAR IS  PER TH  PITTSB URGH  RIYADH
SAN DIEGO  SAN FRANCISCO  SÃO PAULO  SHANGHAI  SILICO N VALLEY  SINGAPORE  S YDNEY  TAIPEI  TOKYO  WASHINGTO N
